Citation Nr: 1818161	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  08-30 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a neck disorder, to include arthritis of the neck.

3.  Entitlement to service connection for arthritis of the fingers, excluding the left index finger.

4.  Entitlement to an initial compensable evaluation for residuals of heat stress.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), prior to October 24, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to December 1978 and from April 1996 to May 1996.  He also had service in the Texas National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and May 2007 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge at the RO in October 2010. 

The Board remanded this matter for further development in April 2011, July 2014 and again in July 2016.  The case has been returned to the Board for appellate consideration. 

Regarding the claims of entitlement to service connection for a right knee disorder, to include arthritis of the knee; and entitlement to service connection for the residuals of a left index finger injury, which were both previously on appeal, the Board notes that they were both granted in full in an October 2017 rating decision.  Thus, those issues are no longer on appeal and are not before the Board.  However, because the claim of entitlement to service connection for the residuals of a left index finger injury was merely a part of a greater claim of entitlement to service connection for arthritis of the fingers, the Board finds that the remainder of the latter issue (i.e., entitlement to service connection for arthritis of the fingers) remains on appeal and is properly before the Board.  Further, based on the October 2017 partial grant of that issue, the Board has recharacterized the relevant issue as set forth above. 

The issues of entitlement to service connection for hypertension and entitlement to a TDIU prior to October 24, 2005 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran has not incurred any currently existent neck or cervical spine disability during, within one year of his discharge from, or as a result of his active duty service.

2.  The preponderance of the evidence indicates that the Veteran has not incurred any currently existent arthritis of the fingers, excluding the left index finger, during, within one year of his discharge from, or as a result of his active duty service.

3.  The weight of the evidence for and against the Veteran's claim of entitlement to an initial compensable evaluation for residuals of heat stress is at least in relative equipoise, and it is at least as likely as not that the limitations caused by the Veteran's residuals of heat stress are commensurate, in severity, with the limitations caused by similar disabilities at the ten percent disability evaluation level.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a neck disorder, to include arthritis of the neck, are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2017).

2.  The criteria for entitlement to service connection for arthritis of the fingers, excluding the left index finger, are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2017).

3.  The criteria for entitlement to an initial compensable evaluation for residuals of heat stress are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.20, 4.21, 4.88b, Diagnostic Code (DC) 6354 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).





II.  Relevant Laws and Regulations

	A.  Entitlement to Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may also be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for a chronic disease if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. § 1131; 38 C.F.R. §§ 3.307, 3.309. 

Furthermore, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases listen in 38 C.F.R. § 3.309 (e) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii), 3.313(a). 

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

	B.  Entitlement to Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected, VA must assess the level disability from the date of initial application for service connection. Fenderson v. West, 12 Vet. App. 119 (1999).  Conversely, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, in those cases, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

A Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Therefore, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson, supra.

	C.  Evidentiary Standards

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible, as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza, 7 Vet. App. at 511-12.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b).

III.  Facts and Analysis

	A.  Neck Disorder

The Veteran claims entitlement to service connection for a neck disorder, to include arthritis of the neck.  More specifically, the Veteran claims that he has a neck disorder as a result of his "riding in a personnel carrier with [his] helmet on and then later when [they] switched to Kevlar" and he indicated that he now experiences pain from that in-service injury.  See Transcript of Hearing Before the Board dated in October 2010.  He stated that he never sought treatment for the condition during his active duty service, however.   

The Board finds the most pertinent evidence relating to this claim to consist of his written and oral statements, his service treatment records (STRs), his VA and private medical records, and the relevant VA examinations of record.

The Veteran's STRs do not note any diagnoses with or complaints of symptoms related to any neck conditions during the Veteran's active duty service.  His private treatment records note complaints of neck pain after his discharge from active duty service, for example, in March 2008.  See Private Treatment Records received in October 2008.  However, neither the private treatment records nor the VA treatment records show any diagnoses of any actual neck or cervical spine-related disorders during or within one year of the Veteran's active duty service.

The Veteran was afforded a general VA medical examination in May 2011, and in the report from that examination, the examiner did not note the existence of any neck or cervical spine-related conditions.

The Veteran was afforded another VA examination in September 2014, for the purpose of determining the nature and etiology of any of his neck disorder(s), among other things.  The examiner noted that there was no neck injury documented in the Veteran's STRs and that, in the examiner's opinion, any neck disorder is not due to the Veteran's wearing a helmet, as there is no reason to believe that this would damage a disc.  In the Neck (Cervical Spine) Conditions Disability Benefits Questionnaire (DBQ) portion of the opinion from that examination, the examiner noted relevant diagnoses of a chronic cervical sprain, which the Veteran stated was diagnosed in 1978, and moderate narrowing of the C5-C6 disc spaces (degenerative disc disease (DDD)) with mild osteoarthritis, diagnosed based on x-rays at the time of the examination.  In the Medical Opinion DBQ portion of the examination opinion, the examiner indicated that the Veteran's claimed arthritis of his neck was less likely than not (less than 50% probability) incurred in or caused by his active duty service.  The examiner explained that wearing a helmet may indeed cause some neck pain, but there were no studies showing a significant link between arthritis and wearing helmets in shoulders on active duty.  The examiner also noted that there were no neck injuries documented in the Veteran's STRs during his periods of active duty.

After review of the claims file, the Board finds that the preponderance of the evidence indicates that the Veteran did not incur a neck disability during, within one year of his discharge from, or as a result of his active duty service.  While the Veteran claims that he did incur a neck disorder during and as a result of his active duty service, his statements to that effect hold little to no probative value, since they are not competent evidence.  As indicated above, relevant law dictates that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  The exact diagnosis and etiology of any of the Veteran's claimed neck disorders are not matters that can be observed and described by a lay person.  Furthermore, the Veteran has not indicated that he is qualified through education, training, or experience to offer such medical diagnoses, statements, or opinions, thus his statements are not competent medical evidence, either.  Thus, because the Veteran's contentions as to the diagnosis and etiology of his neck disorder are not competent, they are of no probative value.  See Rucker, 10 Vet. App. 67, 74.  Moreover, a review of the claims file does not reveal any other competent evidence of any nexus between the Veteran's claimed neck disorder, to include arthritis, and his military service.  The Veteran claims that he has suffered from neck pain since his active duty service, and such a statement by him is competent, but that does not mean that he has had a diagnosed neck condition since his active duty service, as pain itself is not a disability for compensation purposes.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  Thus, there is no indication in any of the competent evidence of record that the Veteran was diagnosed with any neck or cervical spine conditions during or within one year of his active duty service or as a result of his active duty service.  On the other hand, there is competent medical evidence that the Veteran does not have any such service-related neck condition, including the May 2011 and September 2014 VA examination opinions discussed above.  Therefore, the preponderance of the evidence weighs against the Veteran's claim.

The Veteran is not entitled to service connection for a neck disorder, to include arthritis of the neck.

	B.  Arthritis of the Fingers

The Veteran claims entitlement to service connection for arthritis of the fingers.  As mentioned above, service connection has been granted for his residuals of a left index finger injury.  Thus, the issue remaining on appeal, and considered herein, is entitlement to service connection for arthritis of the fingers, excluding the left index finger.  Specifically, the Veteran claims that he now has arthritis in the joints of his fingers, characterized by stiffness, weakness and numbness in his fingers, as a result of an injury to his hand and frostbite on his hands during his active duty military service.  See Transcript of Hearing Before the Board dated in October 2010; Letter from Veteran received in October 2008.

The Board finds that the most pertinent evidence relating to this claim consists of the Veteran's oral and written statements, his STRs, VA and private treatment records, and the relevant VA examination opinions of record.

Within the STRs, a health record entry dated in July 1972 indicates that at that time, the Veteran complained of very cold fingers, and was assessed as having possible frostbite.  According to the entry, the Veteran was not treated at that time for the injury/condition.  The Board notes that this entry in the Veteran's STRs is crossed out, for some reason, but the Board is unable to draw any conclusion as to why that was done.  According to the STRs, however, the Veteran did not seek or obtain any further treatment for this incident of possible frostbite.  In March 1975, the Veteran went in for treatment after reportedly hitting a door with his right hand, impacting the distal right fifth metacarpal bone.  The attending physician noted that the metacarpal bone had 20 degree anterior angulation at that time.  According to a March 1975 clinical record, the fracture was treated with good results.  It is noted in a May 1978 health record to have healed by that time.  A later March 1979 health record reflects the Veteran's report of smashing his left hand ring finger with a wooden pole while attempting to scale a wall.  The Veteran reported pain at first, which then subsided, and was followed by numbness at the tip of the left hand ring finger.  He was noted to have a slight laceration at the lateral tip of his left hand ring finger.  There was no noticeable discoloration of the skin or nail, and the Veteran seemed to have good mobility with the finger, according to the attending physician.

Neither the Veteran's VA nor his private treatment records reveal any indication of any hand or finger disorders during the Veteran's active duty or within one year of his discharge therefrom, nor do they reveal any indication of a nexus between any such currently diagnosed conditions and his active duty service.

The Veteran was afforded a VA examination for the purpose of, among other things, determining the nature and etiology of any finger disorders in August 2011.  The examination did not reveal any finger disorders, including arthritis.

The Veteran was afforded another VA examination in September 2014 in relation to his claimed finger disorder (i.e., arthritis in his fingers).  X-rays of the Veteran's hands were taken, and they revealed mild to moderate osteoarthritis in both hands.  The examiner indicated that the cause is unknown, but that it is not due to frostbite.  The examiner added that it is not uncommon for people to develop arthritis as they age, and that the cause of this phenomenon is not known.  In the Hand and Finger Conditions DBQ portion of the opinion, the examiner noted relevant diagnoses of a left hand contusion in 1977 and mild to moderate osteoarthritis of both hands in 2014.  In the Medical Opinion DBQ portion of the examination opinion, the examiner indicated that the Veteran's arthritis in his hands was less likely than not (less than 50% probability) incurred during or as a result of his active duty service, including the episode of mild frostbite that he suffered from therein.  With regard to the frostbite, the examiner reasoned that it would take a third or fourth degree frostbite to cause long-term arthritis, and that such arthritis, caused by frostbite, normally spares an affected person's thumbs.  The examiner noted, however, that in the Veteran's case, his frostbite was not severe enough to cause his arthritis, as he had only first degree frostbite; the examiner explained that had the Veteran had a severe case of frostbite, he would not have been able to return to duty day after day and would have had signs of tissue damage or necrosis.  The examiner also pointed out that both of the Veteran's thumbs are affected by the arthritis, which, as noted above, would be an unusual finding in the case of someone that has incurred arthritis due to frostbite. 

The Veteran was afforded yet another examination in June 2017, by the same examiner that performed the September 2014 VA examination.  The examiner indicated in the June 2017 examination opinion that the arthritic condition of the Veteran's hands was less likely than not (less than 50% probability) incurred in or caused by his active duty service, to include his claimed in-service injury to his left hand and frostbite, as documented in his STRs.  The examiner based this opinion on his review of the May 2011 VA examination opinion, which documented a finding of normal hands at that time, and his own findings in September 2014 that the Veteran had arthritis of his thumbs which is atypical in persons with frostbite-related arthritis.

After review of the claims file, the Board finds that the preponderance of the evidence indicates that the Veteran has not incurred arthritis of the fingers, excluding the left index finger, during, within one year of his discharge from, or as a result of his active duty service.  As in the neck disorder claim discussed above, the exact diagnosis and etiology of this claimed disability (arthritis) are not capable of lay observation, so the Veteran's statements, to the extent that they provide his own opinions on such matters, are not competent and are of no probative value.  Moreover, as indicated by the above discussion, there is no competent evidence of anything more than a few, transient finger injuries during or within one year of the Veteran's active duty military service.  As the Veteran's contentions do not constitute competent evidence, there exists no competent evidence of any causation of, or nexus between, his hand condition and his military service either.  However, as with the above claim, there is competent evidence weighing against this claim, which consists primarily of the VA examination opinions of record.  The May 2011 examiner noted no current hand conditions at that time.  The Veteran was later diagnosed with mild to moderate osteoarthritis in both hands, upon x-ray in connection with the September 2014 examination, and that September 2014 VA examiner indicated on multiple occasions that the osteoarthritis was less likely than not related to the Veteran's active duty service or any incidents thereof.  Thus, in the absence of any competent evidence of a nexus between any current finger conditions and the Veteran's military service, the Board must find that the preponderance of the evidence weighs against a finding that such nexus exists.  The claim is accordingly denied.

	C.  Evaluation of Residuals of Heat Stress

The Veteran claims entitlement to an increased, compensable evaluation for his service-connected residuals of heat stress.  The condition is currently evaluated as noncompensable (in other words, zero percent disabling) under diagnostic code (DC or Code) 6399-6354.

There is no diagnostic code that specifically applies to heat stress or its residuals, so the Veteran's residuals of heat stress are rated by analogy under 38 C.F.R. § 4.88a.  See 38 C.F.R. § 4.20 (providing for rating by analogy).  Hyphenated diagnostic codes, such as the one utilized here, are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The use of the "99" as the last two digits of the diagnostic code before the hyphen in the Veteran's hyphenated diagnostic code reflects that the disability is unlisted.  See 38 C.F.R. § 4.27.  Thus, in this case, the diagnostic code 6354 is the Code identifying the basis for the evaluation assigned to the Veteran for his residuals of heat stress, which is unlisted, and therefore rated by analogy under DC 6399.  DC 6354 generally applies to chronic fatigue syndrome.  38 C.F.R. § 4.88a.
DC 6354 provides that chronic fatigue syndrome includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  A 10 percent rating is assigned for symptoms that wax and wane, resulting in periods of incapacitation of at least one but less than two weeks total duration per year, or symptoms that are controlled by continuous medication.  A 20 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  A 40 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or the signs and symptoms wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.   

The Board finds that the most pertinent evidence relating to this claim consists of the Veteran's written and oral statements and the relevant VA examination opinions that are of record.

As indicated above, disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder, and it is necessary to evaluate the disability from the point of view of the veteran working or seeking work and to resolve any doubt regarding the extent of the disability in the veteran's favor.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 4.2, 4.3.

The Veteran has indicated that he is now intolerant of heat and gets sick every time he gets hot as a result of the residuals of his heat stress.  See VA Form 21-4138, Statement in Support of Claim received in August 2003; Correspondence received in July 2005.  He has further stated that, as a result, he had to retire earlier than intended from the Texas National Guard (because he could no longer tolerate the heat during training), can no longer work as a field geologist (because he cannot go out for long periods in the heat as required), and can no longer exercise.   

The Veteran was afforded a VA examination in February 2007, and the report from that examination indicates that he suffers from occasional fatigability and that his reported hypersensitivity to hot conditions is a relatively common finding after recovery from episodes of heat stress.  Thus, upon review of this examination opinion, the Board finds that this examiner found the Veteran's reports related to this condition to be credible.

The Veteran submitted a statement in September 2007 that the only reason he has not had periods of incapacitation of at least one week in duration per year is because he has been careful to avoid exposure to heat, and that as a result of this condition, he has limited his activities significantly.  See VA Form 21-4138, Statement in Support of Claim received in September 2007.

The Veteran was afforded another VA examination in May 2011, and the examiner noted in the report of that examination that the Veteran was very adamant about his complaints related to this condition.  The Veteran reported decreased concentration, decreased mobility, speech difficulty, lack of stamina, and weakness or fatigue in relation to this condition.

In a September 2014 VA examination opinion, the examiner noted a relevant diagnosis of heat exhaustion with syncope, diagnosed in June 1995 and April 1996.  The examiner also opined that, based on the examination of the Veteran and spending several hours with him during that examination in September 2014, the Veteran does not suffer from debilitating fatigue; has no obvious cognitive impairments, such as inability to concentrate; and was not forgetful and certainly was not confused during the examination.  The examiner added that "there is no obvious mental impairment at all, in my opinion."  

The Veteran was afforded another VA examination in June 2017 for the purpose of, among other things, determining the severity of his service-connected residuals of heat stress.  The examiner indicated in the report from that examination that he found the Veteran's statements to be "believable."

Although no medical professionals, including the aforementioned examiners, have indicated that the Veteran was experiencing periods of incapacitation of at least one week total duration per year or symptoms that are controlled by continuous medication, the Board finds that the Veteran is nevertheless entitled to a compensable, 10 percent evaluation for his service-connected residuals of heat stress.  Viewing his credible reports of symptoms from the point of view of the Veteran in his attempts to work or seek work, and resolving any doubt regarding the extent of the disability in the Veteran's favor, the limitations caused by his residuals of heat stress are, in the Board's estimation, commensurate with the limitations caused by a ten percent evaluation, but not higher, under DC 6354.  That being the case, the Board finds that the Veteran is entitled to a ten percent evaluation for his service-connected residuals of heat stress.  To that extent, the appeal is granted.

	D.  Additional Considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Notably, the evidence and contentions of record do not suggest that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has been raised in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to service connection for a neck disorder, to include arthritis of the neck, is denied.

Entitlement to service connection for arthritis of the fingers, excluding the left index finger, is denied.

Entitlement to an initial compensable evaluation of 10 percent for residuals of heat stress is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

In its last remand, in July 2016, the Board directed the AOJ to obtain VA opinions as to: (1) whether there is a 50 percent or greater probability that the Veteran's current hypertension is related to his first or second periods of active service, in terms of incurrence; and (2) whether the Veteran clearly and unmistakably have hypertension at the time of his entrance into active service in April 1996.  If so, an opinion was requested for whether the evidence clearly and unmistakably showed that this disability was not worsened beyond natural progression during the second period of service.  An opinion addressing the etiology of the Veteran's hypertension was obtained in July 2017, but the examiner did not clearly address the aforementioned inquiries.  Thus, the Board finds that remand is necessary in order for the AOJ to obtain a more clear opinion as to those two possible bases of service connection.  The Veteran also contends that he is entitled to TDIU prior to October 24, 2005. The Board finds that this claim is inextricably intertwined with the above issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the VA examiner who authored the September 2014 medical opinion regarding the etiology of hypertension for an additional supplemental opinion.  If the same examiner is not available, the claims folder should be forwarded to another qualified clinician.  If the clinician determines that a VA examination is necessary in order to provide the requested information, then one should be scheduled. 

The examiner must offer an opinion as to the following:

(a)  Whether there is a 50 percent or greater probability that the Veteran's current hypertension is related to his first or second periods of active service, in terms of incurrence.

(b)  Did the Veteran clearly and unmistakably have hypertension at the time of his entrance into active service in April 1996.  If so, does the evidence clearly and unmistakably show that this disability was NOT worsened beyond natural progression during the second period of service.

The examiner should provide a rationale for any opinion rendered.

2.  After completing the above actions, and any other indicated development, the issues of entitlement to service connection for hypertension and entitlement to TDIU prior to October 24, 2005 must be readjudicated.  

If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal must then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


